EXHIBIT 10.79

AMENDMENT 4 TO LICENSE AGREEMENT

This Amendment 4 to License Agreement (the “Amendment”) is made and entered into
as of the 5th day of February, 2009 (“Execution Date”), by and between SOLVAY
PHARMACEUTICALS, INC., a Georgia corporation having its principal office at 901
Sawyer Road, Marietta, Georgia 30062 (“Solvay”) and JPI COMMERCIAL, LLC, a
Delaware limited liability corporation and wholly-owned subsidiary of Jazz
Pharmaceuticals, Inc., a Delaware corporation (“Jazz Pharmaceuticals”), having
its principal offices at 3180 Porter Drive, Palo Alto, California 94304 (“JPI”).
Solvay and JPI are referred to herein on occasion separately as a “Party” or
together as the “Parties”. Capitalized terms used herein shall have their
respective meanings set forth in the License Agreement, unless otherwise defined
herein.

WHEREAS, Solvay and JPI are parties to that certain License Agreement (the
“Agreement”) dated as of the 31st day of January, 2007, as amended on March 12,
2008, October 17, 2008 and December 19, 2008;

WHEREAS, the Parties wish to amend the Agreement as set forth below.

NOW, THEREFORE, in consideration of the revised milestone payments and
elimination of the royalty payable by Jazz as well as the mutual covenants and
promises set forth in this Amendment, the Parties agree as follows:

1. Amendment of Definitions.

(a) Section 1.11 of the Agreement is amended and replaced in its entirety with
the following:

“1-11 “Milestones” means the events identified in Sections 3.1 (b) through (k).”

(b) Section 1.12 of the Agreement is amended and replaced in its entirety with
the following:

“1.12 “Milestone Payments” means the payments to be made by Jazz Pharmaceuticals
and/or JPI to Solvay pursuant to Sections 3.1 (b) through (k).”

2. Amendment of Section 3.1. Section 3.1 of the Agreement is amended and
replaced in its entirety with the following:

“3.1 Upfront Payment and Milestone Payments. As consideration for the license
granted by Solvay to Jazz Pharmaceuticals hereunder, Jazz Pharmaceuticals and/or
JPI will make the following upfront and milestone payments to Solvay:

(a) Two million ($2,000,000.00) dollars to be paid as a non-refundable payment
at the Time of Closing (the “Upfront Payment”);



--------------------------------------------------------------------------------

(b) Two million ($2,000,000.00) dollars within fifteen (15) days of the First
Commercial Sale of LUVOX-IR, supplied by or on behalf of Solvay, by Jazz
Pharmaceuticals;

(c) Ten million dollars ($10,000,000.00) within thirty (30) days after receipt
of FDA approval of the first indication for the LUVOX CR NDA;

(d) Ten million dollars ($10,000,000.00) within thirty-nine (39) days after
receipt of FDA approval of the first indication for the LUVOX CR NDA;

(e) Three million five hundred thousand dollars ($3,500,000.00) on October 20,
2008;

(f) Three million five hundred thousand dollars ($3,500,000.00) on November 15,
2008;

(g) Six million dollars ($6,000,000.00) payable in 2009 in four (4) quarterly
installments as follows: one million dollars ($1,000,000.00) on or before
March 15, 2009; one million dollars ($1,000,000.00) on or before June 15, 2009;
two million dollars ($2,000,000.00) on or before September 15, 2009; and two
million dollars ($2,000,000.00) on or before December 15, 2009.

(h) Four million dollars ($4,000,000.00) payable in 2010 in four (4) equal
quarterly installments of one million dollars ($1,000,000.00), said installments
to be paid on or before March 15, 2010, June 15, 2010, September 15, 2010 and
December 15, 2010;

(i) Four million five hundred thousand dollars ($4,500,000.00) payable in 2011
in four (4) equal quarterly installments of one million one hundred twenty-five
thousand dollars ($1,125,000,00), said installments to be paid on or before
March 15, 2011, June 15, 2011, September 15, 2011 and December 15, 2011;

j) Five million dollars ($5,000,000.00) payable in 2012 in four (4) equal
quarterly installments of one million two hundred fifty thousand dollars
($1,250,000.00), said installments to be paid on or before March 15,
2012, June 15, 2012, September 15, 2012 and December 15, 2012; and

(k) Five million dollars ($5,000,000.00) payable on January 15, 2015 if (i) Net
Sales of Luvox-CR have reached a cumulative amount of one hundred million
dollars ($100,000,000.00) on or before December 31, 2014 and (ii) no AB-rated
generic version of Luvox-CR is being sold in the United States of America on or
before December 31, 2014.

Notwithstanding the terms of Section 3.1(j) in the event Jazz Pharmaceuticals
and/or JPI makes each and every installment payment pursuant to Section 3.1(g),
Section 3.1(h), Section 3.1(i) and the first three (3) installments of
Section 3.1(j) on or before the respective dates set forth therein, Jazz
Pharmaceuticals and/or JPI shall be entitled to reduce the amount of the
installment payment due on or before December 15, 2012 to seven hundred fifty
thousand dollars ($750,000.00).”

3. Amendment of Section 3.3. Section 3.3 of the Agreement is amended and
replaced in its entirety with the following:

“33 Royalty Payments. Intentionally Deleted.”



--------------------------------------------------------------------------------

4. Amendment of Section 3.5. Section 3.5 of the Agreement is amended and
replaced with the following:

“3.5 Reports. Within forty-five (45) days after the end of each calendar quarter
during the term of this Agreement, Jazz Pharmaceuticals and/or JPI shall provide
Solvay with a written report of Net Sales of LUVOX CR during such quarter.
Interest, at a rate of twelve percent (12%) per annum, or at the highest legal
rate if less than 12%, shall be payable for any late payments.”

5. Amendment of Section 11.2. Section 11.2 of the Agreement is amended and
replaced in its entirety with the following:

“11.2 Termination for Breach. This Agreement may be terminated by either Party
in the event the other Party breaches its obligation(s) under this Agreement and
does not cure the same within sixty (60) days following written notice of such
breach; provided, however, that if the breach is of a nature that it cannot be
cured within sixty (60) days, then the time to cure shall be extended until such
breach can reasonably be cured. Notwithstanding the foregoing and anything to
the contrary, Solvay may terminate this Agreement immediately if any Milestone
Payment required pursuant to Sections 3.1(g), (h), (i), (j) and/or (k) is not
paid within fifteen (15) days after such Milestone Payment became due and
payable.”

6. Release of Claims. As of the Execution Date, Jazz Pharmaceuticals and/or JPI
do hereby forever release and discharge Solvay, its directors, officers, agents,
attorneys, affiliates, partners, subsidiaries, successors, assigns, and past and
present employees (the “Released Parties”), from any and all causes of action,
actions, judgments, liens, damages, losses, claims, liabilities and demands
whatsoever, whether known or unknown and whether based upon legal or equitable
theories, which Jazz Pharmaceuticals and/or JPI ever had, now has or may have
against the Released Parties by reason of any matter up to and including the
Execution Date. The release contained herein does not apply to rights or claims
arising after the Execution Date.

7. No Other Changes. Except as set forth above, the Agreement remains in full
force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to the License
Agreement to be executed by their duly authorized representatives as of the
Execution Date.

 

JPI COMMERCIAL, LLC     SOLVAY PHARMACEUTICALS, INC. By:   /s/ Carol Gamble    
By:   /s/ Murray Kay Print Name:   Carol Gamble     Print Name:   Murray Kay
Title:   Sr. Vice President & General Counsel     Title:   Vice President,
Finance Date:   2/5/09     Date:   2/5/09